Exhibit 23.2 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statement No. 333-181112 on Form S-8 of our report dated September 28, 2012 (before retrospective adjustments to the financial statement disclosures), relating to the combined consolidated statements of operations, comprehensive income (loss), stockholders’ equity (deficit), and cash flows of Edgen Group Inc. and related companies, appearing in the Annual Report on Form 10-K of Edgen Group Inc. for the year ended December 31, 2010. /s/ DELOITTE & TOUCHE LLP New Orleans, Louisiana September 28, 2012
